DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1 is amended. Claims 2 and 4 are cancelled. Claim 8 is new. Claims 1, 3 and 5-8 are pending and examined herein.
 Status of Previous Objections/Rejections
The rejections of Claims 1, 3 and 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in view of the amendment.
The rejections of Claim(s) 1, 3 and 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP’419 (JP06-302419A, hereinafter “JP’419”), and further in view of JP’316 (JP 06-260316A, hereinafter “JP’316”) have been withdrawn in view of the amendment.
The rejections of Claim(s) 1, 3 and 5-7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP’120 (JP05-315120A, hereinafter “JP’120”), and further in view of JP’316 (JP 06-260316A, hereinafter “JP’316”) have been withdrawn in view of the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733